COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                   §

                                                   §
  IN RE:                                                            No. 08-19-00316-CV
                                                   §
  TRANSMOUNTAIN PARTNERS,                                     AN ORIGINAL PROCEEDING
  L.L.C.,                                          §
                                                                     IN MANDAMUS
  Relator.                                         §

                                                    §

                                  MEMORANDUM OPINION

       Relator Transmountain Partners, L.L.C., has filed a mandamus petition against the

Honorable Angie Juarez Barill, Judge of the 346th District Court. Relator alleges that Judge Barill

improperly expunged a notice of lis pendens. Relator has also filed a motion for temporary relief.

The petition for writ of mandamus and the motion for temporary relief are denied.

       To be entitled to mandamus relief, a relator generally must meet two requirements. First,

the relator must show that the trial court clearly abused its discretion. In re Prudential Ins. Co. of

Am., 148 S.W.3d 124, 135 (Tex. 2004)(orig. proceeding). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 135-36. The burden is on the relator to show he

is entitled to mandamus relief. See In re Ford Motor Company, 165 S.W.3d 315, 317 (Tex.

2005)(orig. proceeding). After reviewing the mandamus petition and record, we conclude that
Relator has failed to show that he is entitled to mandamus relief. Accordingly, we deny the motion

for temporary relief and the petition for writ of mandamus.



                                             GINA M. PALAFOX, Justice
January 24, 2020

Before Palafox, J., Chew, C.J. (Senior Judge), and Ferguson, Judge
Chew, C.J. (Senior Judge), sitting by assignment
Ferguson, Judge, sitting by assignment




                                                2